Exhibit 10.4

 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION

 

KNOW ALL MEN BY THESE PRESENTS, that pursuant to that certain Asset Purchase
Agreement dated as of July 20, 2015 (the “Asset Purchase Agreement”), Adaptive
Flight, Inc., a Georgia corporation (“AFI”), and the shareholders of AFI
identified in the Asset Purchase Agreement (together with AFI, the “Sellers”),
for and in consideration of the agreements contained therein and other good and
valuable consideration paid to it by Drone AFS Corp., a Nevada corporation (the
“Buyer”), and Drone Aviation Holding Corp., a Nevada corporation (“Parent”), the
receipt and sufficiency of which are hereby acknowledged, AFI has agreed to sell
and assign to Buyer, its successors and assigns, all right, title and interest
of AFI in and to the Assets (as such term is defined in the Asset Purchase
Agreement and including those assets set forth on Appendix A hereto). Further,
under the Asset Purchase Agreement, AFI has agreed to delegate and assign to
Buyer, and Buyer has agreed to the Assumed Liabilities. Capitalized terms used
but not otherwise defined herein have the respective meanings attributed thereto
in the Asset Purchase Agreement.



Effective as of the Closing Date, AFI hereby sells, transfers, conveys, assigns
and delivers to Buyer, free and clear of all liens (other than Assumed
Liabilities and Permitted Encumbrances), all right, title and interest in, to
and under the Assets (including without limitation the Purchased Contracts) and
any and all goodwill associated with the foregoing, but excluding the Excluded
Assets. With respect to the Assets which constitute Purchased Contracts,
Assignor hereby retains, assumes and agrees to pay, perform and discharge any
and all liabilities, whether now existing or hereinafter created, relating to or
arising from the conduct of the Business prior to and including the Closing
Date, including the Excluded Liabilities as described in the Asset Purchase
Agreement, but excluding the Assumed Liabilities.

 

 



Effective as of the Closing Date, AFI hereby transfers, delegates and assigns to
Buyer, and Buyer hereby accepts, assumes and agrees to pay, perform and
discharge, or cause to be paid, performed and discharged, when lawfully due, all
of the Assumed Liabilities. Notwithstanding the foregoing or any other provision
of this Bill of Sale, Assignment and Assumption to the contrary, Buyer does not
assume and shall not be responsible for or otherwise be liable for any Excluded
Liability, and the Sellers (or their applicable Affiliate) shall pay, perform
and discharge, as and when due, each such Excluded Liability.

 

Sellers do for themselves, its successors and assigns, covenant and agree to
warrant and defend the title to such Assets, unto Buyer, and it respective
successors and assign, against all and every person and entity.

 

Sellers acknowledge and agree that upon inspection of the Assets, Buyer, and its
respective successors and assign, may choose to reject and to not take custody,
ownership and/or delivery of all or some of the Assets and any such Asset shall
then be deemed an Excluded Asset; provided, however that any such rejection(s)
shall not affect the Purchase Price. Furthermore, the disposal of or any cost
related to AFI’s retained custody or ownership of any such Excluded Asset,
including without limitation to shipping, storage or appropriately discarding
any of the Excluded Assets, shall be the responsibility and obligation of the
Sellers.

 

Each party covenants and agrees that it will execute, deliver and acknowledge
(or cause to be executed, delivered and acknowledged), from time to time at the
request of another party and without further consideration, all such further
instruments of conveyance, transfer, assignment and further assurances, and
perform or cause to be performed all such further acts as may be necessary or
appropriate to confirm or more effectively carry out the provisions and intent
of the Asset Purchase Agreement. In furtherance of the foregoing, the Sellers
agree that they will, at any time and from time to time, after the date hereof,
upon the reasonable request of Buyer, do, execute, acknowledge, and deliver or
will cause to be done, executed, acknowledged and delivered, all such further
acts, deeds, assignments, transfers, conveyances, and assurances as may be
required in order for Buyer to receive any and all of the Assets and to give
receipts and releases for and in respect of the same, and any part thereof, and
from time to time to warrant and defend the sale, transfer, assignment,
conveyance, grant and delivery of the Assets hereby made against all persons
whomsoever.

 

 

 



 

This Bill of Sale, Assignment and Assumption is being delivered subject and
pursuant to the terms and conditions of the Asset Purchase Agreement; provided,
the rights and obligations of Sellers, Buyer and Parent set forth in the
representations, warranties, covenants, agreements and other terms and
provisions of the Asset Purchase Agreement shall be neither limited, altered or
impaired nor enhanced or enlarged hereby or by performance hereunder.

 

This Bill of Sale, Assignment and Assumption shall be subject to and construed
and enforced in accordance with the laws of the State of New York without regard
to principles of conflicts of laws.

 

[SIGNATURE PAGE FOLLOWS]

 



2

 

 

IN WITNESS WHEREOF, Sellers, Buyer and Parent have executed this Bill of Sale,
Assignment and Assumption as of July 20, 2015.

 

 



SELLERS:        

ADAPTIVE FLIGHT, INC.

        /s/Henrik B. Christophersen   By: Henrik B. Christophersen   Title:
Chief Executive Officer         Name: Henrik B. Christophersen              
Name: Eric N. Johnson               Name: Robert Wayne Pickell              
BUYER:         DRONE AFS CORP.               /s/ Felicia Hess   By: Felicia Hess
  Title: Chief Executive Officer and Director         PARENT:         DRONE
AVIATION HOLDING CORP.       /s/ Felicia Hess   By: Felicia Hess   Title:

Chief Executive Officer, President and Director

 



 

3

 

 

Appendix A

For purposes of this Bill of Sale, “Assets” shall include:

●FCS20 (Orion) Software Support Package

●Image Capture and processing software for the FCS20

●FCS20 (Orion) Fully Integrated Flight Control System

oFCS20 Production Kit

oVarious FCS20 units in serviceable condition

●DC10 / DC20 power supply boards

oTechnical data

oProduction Kit

●Hornet Micro autonomous helicopter (~2.5 lbs)

oTechnical data

oVarious non-flying helicopters (~10)

●Hornet Mini autonomous helicopter (~10 lbs)

oTechnical data

oOne Hornet Mini in serviceable condition

●Hornet Maxi autonomous helicopter (25-50 lbs)

●Technical data Hornet Magnum autonomous helicopter

oTechnical data

●3-4 ground control stations

●ruggedized battery charge stations

●external antenna units (900 MHz or 2.4GHz)

●refueling station for the Hornet Maxi

●Schematics and CAD files

●Fixed-Wing aircraft: RC-ready. Intended as a surrogate aircraft for testing
auto takeoff and landing.

●Miscellaneous furniture and equipment remaining at Closing (including but not
limited to work benches and tools) that is chosen by Buyer to be included as an
Asset. Any items not chosen by Buyer after the collection of such furniture and
equipment shall be deemed an Excluded Asset.

 



4
 

